 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                    Case No. 1:19-cv-01592-NONE-BAM
     In re the matter of:
12                                                    ORDER RE: MOTION TO RESCHEDULE
     ARBITRATION AWARD OF ROBERT                      THE SCHEDULING CONFERENCE
13   PRESLEY OF HMP ARBITRATION
     ASSOCIATION DATED APRIL 18, 2019,                (Doc. No. 13)
14   JORGE-ALBERTO VARGAS-RIOS,
                                                      Telephonic Status Conference:
15                          Applicant.
                                                      February 20, 2020
16                                                    8:30 a.m.
                                                      Courtroom 8 (BAM)
17

18

19           Applicant Jorge-Alberto Vargas-Rios, proceeding pro se, initiated this action for
20   confirmation of an arbitration award against Guild Mortgage Company and Department of
21   Veteran Affairs – Loan Guaranty Service on November 7, 2019. (Doc. No. 1.) Guild Mortgage
22   Company filed an opposition to confirmation of the arbitration award on December 20, 2019,
23   asserting that the arbitration award was fraudulently obtained. (Doc. No. 6.) Department of
24   Veteran Affairs – Loan Guaranty Service has not yet appeared in the action. The matter is
25   currently set for a Scheduling Conference on February 20, 2020. (Doc. No. 3.)
26           On January 27, 2020, applicant Jorge-Alberto Vargas-Rios filed a motion requesting a

27   continuance of the Scheduling Conference because the Department of Veteran Affairs- Loan

28   Guaranty Service has not yet been served. (Doc. No. 13.) No opposition or other response to the
                                                      1
 1   request has been filed.
 2          Having considered the request, along with the status of this action, the Scheduling
 3   Conference is HEREBY CONVERTED to a TELEPHONIC STATUS CONFERENCE on
 4   February 20, 2020, at 8:30 a.m. in Courtroom 8 (BAM) before the undersigned to address

 5   service of the remaining respondent, and the request to continue the Scheduling Conference is

 6   therefore DENIED as moot. The parties shall appear at the conference by telephone with each

 7   party using the following dial-in number and access code: dial-in number 1-877-411-9748;

 8   access code 3219139.

 9

10   IT IS SO ORDERED.

11      Dated:     February 11, 2020                         /s/ Barbara   A. McAuliffe           _
12                                                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
